Citation Nr: 0021639	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from March 1977 to February 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  An October 1983 rating decision denied service connection 
for foot problems on the basis of aggravation.  

2.  The evidence received since October 1983 includes a May 
1994 medical opinion that the veteran's foot problems were 
aggravated by service. 

3.  Medical opinions dated in April and November 1997 
determined that the veteran's preexisting foot disorder did 
not chronically worsen or increase in severity during 
service.  


CONCLUSIONS OF LAW

1.  An October 1983 rating decision, denying the veteran's 
claim of entitlement to service connection for foot problems, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).

2.  The evidence received since the October 1983 rating 
decision is new and material, and the veteran's claim for 
service connection for a bilateral foot disorder is reopened. 
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a bilateral foot disorder is well grounded.  38 U.S.C.A. 
§ 5107.

4.  A preexisting bilateral foot disorder was not incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1983, the RO denied a claim of entitlement to 
service connection for foot problems.  The RO determined that 
the veteran's foot problems pre-existed service and were not 
aggravated thereby.  The veteran was notified of this 
decision in October 1983, but no timely appeal was filed and 
the decision became final.  See 38 U.S.C.A. § 7105(b)(1), 
(c); 38 C.F.R. § 20.302 (1999); Person v. Brown, 5 Vet. 
App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7104(a) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. § 3.156(a), 20.1105; 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When it is 
determined that new and material evidence has been submitted, 
VA must reopen a previously denied claim.  See Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); see generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The additional evidence submitted since the October 
1983 decision includes a statement dated in May 1994 from 
William G. Sprague, D.P.M., indicating that the veteran's 
foot problems were exacerbated by wearing combat boots in 
service.  As there was no competent evidence of aggravation 
in the prior rating decision, the Board finds that Dr. 
Sprague's opinion constitutes new and material evidence 
sufficient to reopen the veteran's claim.  Accordingly, the 
claim is reopened and the issue of entitlement to service 
connection for a bilateral foot disorder is to be addressed 
de novo.

The Board finds further that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  This 
presumption attaches unless the veteran undergoes an 
examination which detects the disability for which service 
connection is now being sought.  The presumption of 
soundness, however, is rebuttable.  Despite any findings (or 
lack thereof) made during the induction examination, the 
presumption does not apply "where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment."  38 U.S.C.A. § 1111. 

Service medical records revealed that, prior to entry into 
service, the veteran reported a history of cramps in the legs 
and foot trouble.  His entrance examination report noted that 
he had grade II pes planus, a deformity of the right fourth 
toe, and bilateral plantar warts.  In April 1977, just over a 
month after entry into service, he visited the podiatry 
clinic and it was noted that the veteran had "pain and a 
short stubby right foot toe, fourth."  In October 1977 he 
had plantar warts of the right foot.  In November 1977 he was 
seen for large calluses on the balls of the feet, 
bilaterally.  His February 1978 separation examination report 
noted first degree pes planus and a deformity of the fourth 
right toe.

As the veteran's pes planus and plantar warts were noted 
during the service entrance examination, it must next be 
determined whether the veteran's preexisting conditions were 
aggravated during service.  A preexisting disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).

Treatment records from Broadlawns Polk County Hospital in Des 
Moines, Iowa, from February 1959 to June 1995 indicated that 
the veteran sought treatment in September 1979 with 
complaints of an itchy rash on the feet which he stated had 
been present "for some time."  The diagnosis was tinea 
pedis, bilateral.  The records contain no further mention of 
any foot disorder until September 1987, when the veteran had 
complaints of numbness of the feet, with "giving out" of 
the feet, and calluses over the balls and heels of the feet, 
bilaterally.  The veteran had just started a new job and the 
report noted that he "claims that prior to working at this 
job, these problems did not exist."  The assessment was 
muscle strain/inflammation of the feet, and the treating 
physician stated that the veteran's complaints were 
"probably due to new job adjustment reaction."  In 
September 1988, the veteran gave a history calluses on both 
feet for the past ten years.  The assessment was plantar 
hyperkeratosis.  

VA treatment records from June 1990 to April 1994 revealed 
that the veteran received treatment at the podiatry clinic on 
numerous occasions for bilateral calluses of the feet, 
hyperhidrosis, and plantar keratosis.  He indicated that 
calluses began in service.  

A July 1993 VA examination report noted diagnoses of mildly 
symptomatic bilateral bunions, more severe on the right foot, 
and moderately severe callus formation of the plantar 
surfaces of the soles of both feet, associated with or 
accompanied by bilateral pes planus.  

Private treatment records dated in April 1994, from Dr. 
Sprague, reported that the veteran gave a history of painful 
feet since 1977.  The veteran told Dr. Sprague that he had 
been separated from service because of chronic pain in his 
feet and that he has been receiving VA disability ever since.  
Dr. Sprague indicated that the veteran had slight 
metatarsalgia and retractable plantar keratosis with an ulcer 
on the right foot.  In May 1994, Dr. Sprague stated that 
"the combat boots contributed to the problem but were not 
the main cause of the problem.  The deformity of his feet 
were the main cause of his problem."  

At his February 1996 personal hearing, the veteran testified 
that while he had pes planus prior to service, he did not 
have any calluses, and he had been "active in sports."  He 
said that his foot problems developed during basic training 
due to the boots he was required to wear.  He said that the 
boots had no arch supports, and he indicated that his feet 
suffered additional stress because he had to repeat two weeks 
of basic training.  He further indicated that he was 
separated from service because of his foot problems.  

In April 1996, the veteran was determined to have 
metatarsalgia with enlarged painful calluses on the plantar 
surfaces of the third metatarsal head, bilaterally, and he 
underwent an osteotomy of the third metatarsals of both feet 
at a VA facility.  Treatment records from August 1996 to 
April 1997 indicated that he subsequently developed atrophy 
of the calf muscle due to not attending his post-surgery 
physical therapy sessions.  

Private treatment records from Chladek Orthotic and 
Prosthetic, from August to December 1996 showed that the 
veteran had been "having some difficulties" since his 
surgery and required fitting for a number of orthotic devices 
for his foot problems.  

The veteran was afforded another VA examination in April 
1997.  The examiner's diagnoses were the following: bilateral 
severe pes planus, congenital, existed prior to service, not 
evidently aggravated by service; degenerative changes of the 
right first metatarsophalangeal joint with bunion and hallux 
valgus deformity, no functional impairment; congenital 
displacement/deformity of the right fourth toe, asymptomatic 
and without functional impairment; callus of the left heel 
and plantar warts, asymptomatic.  In an addendum report in 
November 1997, the examiner indicated that plantar 
hyperkeratosis and calluses were secondary to pes planus.  He 
also indicated that "over time, the degree of the pes planus 
has slowly increased which would not be unusual in spite of 
wearing appropriate shoes, etc."  The examiner concluded 
that: "From the medical service records alone, it is not 
possible to say that his foot problems permanently increased 
during his service interlude.  We can only go by his 
statement in this regard as the records do not support that 
contention."

VA treatment records from May 1998 to September 1999 noted 
continuing treatment for various disorders of the feet, 
including calluses, bunions, and pain from his foot surgery.  

Following a careful review of the evidence the Board finds 
that the preponderance of the evidence indicates that the 
veteran's bilateral foot disorder did not increase in 
severity during the veteran's period of service, and was 
therefore not aggravated by service.  See 38 C.F.R. § 
3.306(a).  The Board notes initially that the veteran had 
second degree pes planus and plantar warts upon entry into 
service, while upon separation he had first-degree pes planus 
and no plantar warts.  Despite the veteran's testimony, there 
is no evidence that the veteran was separated from service 
because of any foot disorder.  The service medical records 
indicate that the veteran sought treatment for pes planus on 
just one occasion in service, in April 1977, one month after 
entry.  The VA examiner indicated that it was because of this 
evidence that he concluded that pes planus was not aggravated 
by service.  

The only competent medical evidence in favor of service 
connection comes from Dr. Sprague, who opined that the combat 
boots worn by the veteran while in the Marine Corps "would 
have contributed to the problem he has now."  The Board 
notes, however, that Dr. Sprague did not state that the 
veteran's disability increased during service.  Furthermore 
his opinion, unlike the VA examiner's, is not based on a 
review of the entire medical history, including the service 
medical records that showed no such increase.  Since Dr. 
Sprague's opinion was not based on a review of the relevant 
documented medical history, the conclusion to be drawn is 
that it was based on a history provided by the veteran.  In 
this regard the Board would note that the veteran had 
informed Dr. Sprague that he was separated from service due 
to his feet, a significant fact not shown by the evidence of 
record.  The United States Court of Appeals for Veterans 
Claims (the Court) has held, however, that a medical opinion 
based solely on a veteran's unsubstantiated history "...can 
be no better than the facts alleged by the...[veteran]."  
Swann v. Brown 5 Vet. App. 229, 233 (1993).  Because Dr. 
Sprague's opinion was not based on a substantiated history, 
the Board finds his opinion to be less probative on the issue 
of aggravation than the opinion of the VA examiner.  

In view of the fact that service medical records noted no 
increase in disability, that post service records indicated 
that, other than the diagnosis of tinea pedis in September 
1979, the records contain no further mention of any foot 
disorder until September 1987, and finally, in view of the VA 
examiner's opinion, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a bilateral foot disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

